Citation Nr: 1528732	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes while the appeal was pending, the Veteran moved to Indiana and the appeal was certified by the RO in Indianapolis, Indiana.  In October 2014, the Veteran returned to Florida and the RO in St. Petersburg, Florida has regained jurisdiction of the file.

The Veteran originally requested a hearing before the Board.  In March 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In the rating decision in January 2010, the RO denied the claim for total disability based upon individual unemployability (TDIU).  The Veteran expressed disagreement to the denial of an increased rating for his back and denial of TDIU.  In his substantive appeal received by VA in August 2013, the Veteran clearly indicated his intent to withdraw the claim of TDIU when he expressly limited his appeal to an increased rating for his back disability.  38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of the TDIU claim and the claim is not addressed in this decision. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's low back strain disability is manifested by is manifested by forward flexion to 50 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in December 2009.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, the Social Security Administration, and afforded the Veteran VA examinations in December 2009, August 2011, and February 2013.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Lumbosacral spine disabilities are rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5237, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative joint disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for chronic low back strain (low back disability) includes his statements regarding the severity of his low back disability, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's low back disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   




Facts and Analysis

The Veteran was provided a VA examination in December 2009 and reported a recent increase in severity of low back pain.  He now used a TENS unit and has difficulty with ambulation and prolonged standing.  His disability also caused difficulty with his employment as a carpenter.  He stopped working in the past year due to back pain.  He had to stop in the middle of a bathroom remodeling project.  His current complaints included constant pain localized to the lumbar region without radiation.  He had, however, periodic numbness to left thigh.  There was no history of paresthesias, leg/foot weakness, falls, unsteadiness, fatigue, or weakness, but he described decreased motion and stiffness.

The VA examiner noted the Veteran walked with an antalgic gait and normal posture.  He had moderate pain.  The examiner did not find objective evidence of spasms, atrophy, guarding, pain w/ motion, or weakness.  The Veteran did have bilateral tenderness.  The lower extremity motor, sensation, and reflexes were normal.  Forward flexion was to 60 degrees, extension to 10 degrees, lateral flexion 10 degrees bilaterally, and lateral rotation 10 degrees bilaterally, all without objective evidence of pain.  There was no change with repetition.  X-rays noted degenerative changes in the lumbar spine.

The examiner diagnosed chronic low back strain and degenerative disc disease.  While his disability had a severe effect with sports and recreation, it had only a moderate effect on chores and mild effect with shopping.  There was no effect on travelling or personal activities of daily living.

The Veteran was provided a second VA examination in August 2011.  He reported constant aching type pain in his lower back, 8/10.  It has gotten progressively worse and he had to go to the emergency room in May 2011 for severe pain and spasms.  The Veteran also described intermittent numbness and tingling in the left upper thigh, which occurred about every two days.  He has a severe flare-up every five to six months.  There was history of fatigue, numbness, decreased motion, stiffness, spasm, and weakness.  He did not have leg/foot weakness, falls, or unsteadiness.  He used a cane and was unable to walk more than a few yards.
Upon examination, the Veteran had normal posture but poor propulsion.  There was objective evidence of bilateral spasm, guarding, tenderness, and weakness. These findings, however, were not severe enough to cause an abnormal gait or abnormal spinal contour.  The motor and reflexes were normal but lower extremity sensation was decreased only for the sciatic nerve on the left side.  Forward flexion was to 50 degrees, extension to 30 degrees, left lateral flexion to 8 degrees, right lateral flexion to 20 degree, left rotational flexion to 10 degrees, and right rotational flexion to 20 degrees with objective evidence of pain occurring at the end of the motion.  There was no change with repetition except extension increased to 45 degrees.  X-rays noted degenerative changes in the lumbar spine.

The examiner noted that occupational activities would be affected by decreased mobility, problems with lifting and carrying, a lack of stamina, and pain. Any activity that required him to bend or stand for long periods of time would be difficult.  The Veteran reported he was unable to play with his grandchildren. 

In a general VA examination covering several disabilities in February 2013, he reported constant sharp, dull, and aching type pain in his lower back, 8/10.  He has spasms on the left side of his back and when that happens, he cannot walk.  The spasms last a week or two and happen once or twice a year.  The last time he had spasms was a year ago.  No physician has ordered bedrest.  Intermittently, his left thigh goes numb.  This happens a couple times a week, but the Veteran is unaware of a precipitating factor.  The Veteran also reported that after an MRI, he was told he had arthritis and he has lost height due to the arthritis.

Forward flexion was to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, rotational flexion to 30 degrees bilaterally, with objective evidence of pain occurring at the end of the motion.  There was no change with repetition.  There was no localized tenderness, guarding, or spasm.  The motor, lower extremity sensation, and reflexes were normal.  

The VA examiner concluded that the localized intermittent left thigh numbness was typical of meralgia paraesthica and is not related to a radiculopathy.  The Veteran claims his disability affected walking, sitting, bending, or lifting.  The examiner agreed the Veteran could not lift or carry anything weighing 40 pounds or more and bending over on a regular basis would cause flare-ups.  Therefore, physically strenuous to moderately strenuously occupations would not be available to the Veteran.  He could work in a job requiring mild physical (lift/carry 20 pounds or less) tasks, and function without limitation a sedentary job.

VA has received the records from the Social Security Administration and he was found disabled as of April 27, 2003, the date of a motor vehicle accident.  His disabilities, however, included more than just his back.  He also had cognitive disabilities and problems with his balance as well as needing chin and jaw surgery and right hand difficulties due to the motor vehicle accident.  The file contains the medical records of treatment following the accident and it does not appear that the low back was one of the areas injured or affected as a result of the accident.  As noted, however, the Veteran has suffered other residuals from the accident such as cognitive dysfunction.  

The Veteran and his wife have submitted statements regarding his back disability regarding his severe pain and limitations.  He states he is unable to walk long distances, stand for long periods, bend, or stoop.  He has difficulty getting out of bed in the morning and medicine only temporarily alleviates his pain.  He also asserts he can no longer work due to the back pain and is receiving disability benefits from the Social Security Administration.  

After a careful review of the evidence, the Board has determined that the Veteran's low back disability should not be rated higher than 20 percent.  There is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The foregoing evidence demonstrates that, at all relevant times during the period beginning November 2009 (the date the Veteran filed his claim), the Veteran's forward flexion has been, at worst, 50 degrees.  Fifty degrees of flexion does not more nearly approximate 30 degrees, and therefore the criteria for the next higher rating based on limitation of motion, 40 percent, have not been met.  There is no evidence of ankylosis.  On the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating. 

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis. 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration. Finally, there are no objective neurological abnormalities to warrant a separate rating.

Pain was noted to be present, but there was no significant change upon repetition. Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion in the August 2011 and February 2013 VA examination, the rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5237 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of favorable ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

The Veteran's service representative argues that the presence of spasms in the August 2011 VA examination and the Veteran's description how spasms limit his function presents a disability picture that more nearly approximates a 40 percent rating.  The Board notes the schedular criteria includes and addresses symptoms of muscle spasms in the criteria for a 20 percent rating, but the Veteran's muscle spasms were not severe enough to cause an abnormal gait or abnormal spinal contour as set forth in the schedular criteria.

The Board is aware that the Veteran has made complaints of intermittent numbness in his left thigh.  The VA expert in February 2013 determined that this symptom was typical of meralgia paraesthica and is not related to a radiculopathy.  Based on the Board's review of the evidence, there was no objective neurological abnormality that may be separately rated under the appropriate Diagnostic Code.

Finally, as the Veteran did not have any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician, he is not entitled to a under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent since December 22, 2009 for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  As discussed above, there is a higher rating available for low back/lumbar spine disabilities addressed in this decision.  The Veteran's disability, however, is not productive of the manifestations that would warrant the higher rating.  The discussion above reflects that the symptoms of the Veteran's low back strain disability are fully contemplated by the applicable rating criteria.  The Veteran described pain and spasms in his statements, and the examinations and other medical records also detailed his impairment in a work environment and his quality of life.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a lumbar spine disability. 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology,  mainly muscle spasms and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5237 and 5243, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
Total Disability Rating for Compensation Based on Individual Unemployability (TDIU)

The claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the rating decision in January 2010, the RO denied the claim for total disability based upon individual unemployability (TDIU). The statement of the case dated in July 2013 addressed both the claim for an increased rating for the low back strain and TDIU.  In his substantive appeal received by VA in August 2013, the Veteran clearly indicated his intent to withdraw the claim of TDIU when he expressly limited his appeal to an increased rating for his back disability.  38 C.F.R. § 20.204.  Under these circumstances, the Board has determined that the issue of entitlement to TDIU is not before it. 


ORDER

Entitlement to a rating in excess of 20 percent for low back strain is denied.


REMAND

The Veteran filed a claim for a compensable rating for his hypertension disability, which the RO denied in an August 2013 rating decision.  In July 2014, the Veteran filed a notice of disagreement to the August 2013 rating decision regarding the higher rating for hypertension.

The RO has not issued a statement of the case addressing the claim and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the claim for a compensable rating for hypertension as denied in the August 2013 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


